Title: To James Madison from Rufus King, 8 October 1801
From: King, Rufus
To: Madison, James



Private
Dear Sir
London Oct 8th. 1801
I have nothing to add to my official letter respecting ⟨the⟩ negotiation relative to the 6th. article. The additional articles concerning Contraband and the impressment of Seamen were refered to Lord St. Vincent, who has informed me that he immediately reported upon them; he had before told me that he was in favour of their adoption; the Chancellor has assured me that he would attend to the Settlement of an article respecting the Maryland Bk. Stock, but this business will continue to be deferred until the Discussion of the Convention is finished.
The conclusion of Peace (the Preliminaries whereof will not be published before they shall have been ratified) and the limited period within which our Treaty must undergo a revision render the articles respecting Seamen and contraband less important, than they would have been had the war continued: yet as one of them is declaratory of the meaning of the 18th Article of the Treaty of 1794, and would therefore be a Rule of decision in the court of Appeals, and as the other affects a great Principle in the Establishment whereof we are deeply concerned, I shall do all in my power to bring them to a conclusion.
It was my earnest hope, when I came hither, that I should have had before this period, an opportunity to assist in the revision of our Treaty with this country: we have sufficiently seen, and become acquainted with, its operation during war; and the Time is come when it is to be tried as a rule of mutual conduct in Peace: If I be not mistaken it will be found to be our interest on every account, to aim at its revision as soon as possible: The Treaty with France may also require to be revised; ought we not to lay down a common Basis for these Treaties, and endeavour to form them so as to act upon common & not upon interfering Principles? To do so will require concert in the projects, as well as in the negotiation. Should the President confide the negotiation here to me, might there not be considerable advantage in my receiving his permission to pass a fortnight with you at the seat of Government, or with Mr. Livingstone here or at Paris? If the Subject have not been fully discussed with Mr L. before his Embarkation, the conferences in America would be most useful: Upon the supposition that our affairs still depending here be satisfactorily closed, I might embark in March directly for the Chesapeake, pass a fortnight at Washington and returning by New york be here again in July. With perfect Esteem & Respect I have the honour to be Dr. Sir, yr. ob. and faithful Ser:
Rufus King
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); duplicate (DLC: Rives Collection, Madison Papers); letterbook copy (NHi: Rufus King Papers, vol. 54). Duplicate in a clerk’s hand, signed by King.


   The colony of Maryland had owned shares in the Bank of England, which the London agents refused to transfer to the new state of Maryland after the Revolution, holding them as security for their own claims against the state. King had almost achieved return of the stock in 1797, but new claims against Maryland interfered with final settlement. The Addington ministry agreed to begin court proceedings to transfer the stock to the Crown, which could then return it to the state, but the arrangement was not completed until 1804 (Jacob M. Price, “The Maryland Bank Stock Case: British-American Financial and Political Relations before and after the American Revolution,” in Law, Society, and Politics in Early Maryland, ed. Aubrey C. Land et al. [Baltimore, 1977], pp. 3–40).

